Citation Nr: 1409992	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-33 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.  This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In October 2010, prior to the promulgation of a Board decision in the matter of the rating for tinnitus, the Veteran requested a withdrawal of his appeal in the matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking an increased rating for tinnitus; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal in this matter, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on this claim is not necessary.  

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated August 25, 2010 (received at the Board on October 27, 2010), the Veteran requested withdrawal of his claim seeking an increased rating for tinnitus.  The Board notes that subsequent to the date of this withdrawal, the Veteran's representative submitted an appellant's brief; however this brief noted that there has been no additional evidence received since August 13, 2010.  A review of the record reveals otherwise, as the Veteran's statement requesting withdrawal was dated August 25, 2010 and received in October 2010.  Accordingly, the Board finds that it may reasonably be assumed that the Veteran's representative overlooked the statement of withdrawal and that the Veteran is in fact withdrawing his appeal in this matter.  

As the Veteran has requested withdrawal of his appeal seeking an increased rating for tinnitus, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider the appeal in this matter.


ORDER

The Veteran's appeal seeking a rating in excess of 10 percent for tinnitus is dismissed.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


